Amendment to the LifePoint Hospitals, Inc.

Amended and Restated Management Stock Purchase Plan

 

This Amendment to the LifePoint Hospitals, Inc. Amended and Restated Management
Stock Purchase Plan (the “Plan”) is effective as of the 18th day of April, 2012.

 

Whereas, LifePoint Hospitals, Inc. (the “Company”) established the Plan in order
to provide a proprietary interest in the Company through stock ownership;

 

Whereas, the Board of Directors of the Company desires to amend the Plan to
provide for the pro-rata allocation and purchase of available shares based on
salary deferrals if the total number of shares to be purchased on a grant date
exceeds the number of shares available for use under the Plan;

 

Whereas, the Board of Directors of the Company also desires to suspend the right
to acquire Purchased Shares under the Plan indefinitely after July 1, 2012; and

 

Whereas, Section 12 of the Plan provides that the Board of Directors of the
Company may amend or suspend the Plan;

 

Now, Therefore, the Plan is hereby amended as follows:

 

1.The following paragraph is added to the end of Section 5:

 

If the total number of Shares to be purchased on a grant date with the aggregate
salary reductions for all Participants for pay periods ending since the next
preceding grant date exceeds the number of authorized Shares pursuant to Section
4 (after deducting Shares that have been previously purchased), the Committee
shall make a pro-rata allocation of the available Shares remaining based on the
respective aggregate salary deferrals for each Participant as of the grant date.
Any remaining salary reductions for which no Shares are available shall be
returned to the respective Participants as soon as possible but in any event no
later than 30 days after the grant date for which there were insufficient
Shares.

 

2.Section 13 is deleted and replaced with the following:

 

13.Term of the Plan.

 

The Plan shall remain in effect until such time that it is terminated by the
Board. Notwithstanding the foregoing or any other provision of the Plan to the
contrary, if the Plan shall be suspended then no Purchased Shares may be granted
and no Purchased Share Units may be credited to Participants under the Plan
after the effective date of such suspension. Any and all salary deferral
elections under Section 5 of the Plan that are in effect as of the effective
date of the suspension shall also be suspended and given no effect for the
remainder of the applicable calendar year, and no further salary deferrals shall
be made under Section 5 of the Plan while the Plan is suspended. The Plan shall
remain suspended until the Board reinstates the Plan or takes some other
appropriate action. Notwithstanding the foregoing, the suspension of the Plan
shall not alter or impair any rights or obligations in respect to Purchased
Shares or Purchased Share Units held by or credited to any Participant as of the
effective date of the suspension, without the consent of such Participant.

 

 

 



 

In Witness Whereof, the undersigned officer has executed this instrument to
signify the adoption of this Amendment by the Company on the date and year
written above.

 









  LifePoint Hospitals, Inc.           By: /s/ John P. Bumpus             Title:
Executive Vice President and Chief Administrative Officer          

 

 

 

 

 

 



 

